Citation Nr: 1430928	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2008 for a service-connected mood disorder. 

2.  Entitlement to an effective date prior to March 17, 2008 for an award of a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to October 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2008, the Board granted service connection for a mood disorder, with an effective date of March 17, 2008.  In September 2009, the RO granted a TDIU, with an effective date of March 17, 2008.

In May 2014, the appellant was afforded a videoconference hearing before Lesley A. Rein, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing has been associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  On March 17, 2008, and no earlier, a claim was received for service connection for an acquired psychiatric disability. 

2.  A claim that may serve as a basis for a TDIU was received no earlier than November 14, 2006.

3.  The criteria for a TDIU are not met prior to March 17, 2008; factors warranting a referral for TDIU on an extraschedular basis prior to March 17, 2008 are not present.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 17, 2008, for an award of service connection for a mood disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).
 
2.  The criteria for an effective date prior to March 17, 2008 for a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The Veteran argues that he is entitled to an effective date prior to March 17, 2008, for the grant of service connection for his mood disorder, and for a TDIU.

Service Connection - Mood Disorder

The Veteran argues that he is entitled to an effective date prior to March 17, 2008, for service connection for his mood disorder.  It is argued that VA and non-VA treatment reports for psychiatric symptoms, to include treatment reports associated with a decision of the Social Security Administration (SSA), are evidence of an intent to apply for service connection.  See Veteran's notice of disagreement (VA Form 21-4138), received in November 2008; Veteran's appeal (VA Form 9), received in September 2009.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) . Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran's original claim for service connection for an acquired psychiatric disability was filed with VA on March 17, 2008.  See VA Form 21-4138, received March 17, 2008, with associated cover letter from the Veteran's representative).  

The Board finds that the claim must be denied.  On March 17, 2008, the Veteran filed his claim for service connection for an acquired psychiatric disorder.  This is the current effective date for the award of service connection for the Veteran's mood disorder.  A review of the claims folder does not show any prior communication from the Veteran or his representative that may be construed as indicating intent to seek or apply for service connection for an acquired psychiatric disorder prior to March 17, 2008.  To the extent that the claims file includes VA and non-VA treatment reports for psychiatric symptoms, and a decision of the SSA which indicates that the Veteran was disabled due to an acquired psychiatric disorder, without more, such evidence does not show an intent to file a claim for an acquired psychiatric disorder.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection"); Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit); Dunson v. Brown, 4 Vet App. 327, 330 (1993) (a Veteran's attempt to obtain treatment does not comprise a claim).  In summary, the Veteran has not asserted, and there is no evidence to show, that he submitted a claim for service connection for an acquired psychiatric disorder prior to March 17, 2008.  Under the law, the earliest possible effective date, and the appropriate effective date, is March 17, 2008, which is the date of receipt of his claim.  Given the foregoing, the Board finds no legal basis for awarding service connection for a mood disorder any earlier than March 17, 2008.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

TDIU

The Veteran argues that he is entitled to an effective date prior to March 17, 2008, for a TDIU. He argues that the correct effective date is in February 2006, as he submitted a claim for TDIU at that time.  See Veteran's appeal (VA Form 9), received in February 2013. 

The relevant administrative history is as follows: On November 14, 2006, the Veteran filed a claim for an increased rating for his service-connected spine disability, evaluated as 10 percent disabling.  This claim was construed to include a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2007, the RO granted the Veteran's increased rating claim, to the extent that it assigned a 40 percent rating for the Veteran's service-connected spine disability, and denied a TDIU.  The RO again denied a TDIU in November 2007.  The Veteran did not file a notice of disagreement as to either the January 2007 or November 2007 denials of a TDIU.  However, in each case, new and material evidence (in the form VA and non-VA treatment records, and/or a decision of the Social Security Administration, indicating unemployability) was received within one year of each decision.  Therefore, these decisions did not become final.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). 

Thereafter, in September 2008, the RO again denied entitlement to a TDIU.  The Veteran appealed the RO's September 2008 decision, and in September 2009, the RO granted service connection for a TDIU, and assigned an effective date of March 17, 2008.  The Veteran appealed the issue of entitlement to an earlier effective date for his TDIU, and in February 2013, the RO denied the claim.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994). While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board finds that the claim must be denied.  In November 2006, the Veteran filed a claim for an increased rating for his service-connected spine disability that was construed to include a claim for a TDIU.  Rice.  The RO denied a TDIU in January and November of 2007.  Prior to March 17, 2008, the Veteran's only service-connected disabilities were a spine disorder, evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling; his combined rating was 50 percent.  Therefore, the minimum schedular criteria for TDIU were not met prior to March 17, 2008.  See 38 C.F.R. § 4.16(a) (2013). 

On March 17, 2008, the Veteran filed a claim for service connection for an acquired psychiatric disorder.  In July 2008, the RO granted service connection for a mood disorder and assigned a 70 percent disability rating, effective March 17, 2008.  Thereafter, in a September 2009 rating decision, the RO granted a TDIU, effective March 17, 2008.  Thus, the Veteran first met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU on March 17, 2008, the effective date of the grant of service connection and award of a 70 percent rating for a mood disorder.  Prior to that date, he did not meet the percentage criteria of 38 C.F.R. § 4.16(a).
In addition, as noted above,  the Board has determined that an effective date for service connection for a mood disorder prior to March 17, 2008 is not warranted.  As the date entitlement arose for TDIU (March 17, 2008), is later than the date of receipt of the TDIU claim (in November 2006), the proper effective date for TDIU is the date entitlement arose.  See 38 U.S.C.A. §§ 5107(b), 5110(a),(b); 38 C.F.R. § 3.400.  Therefore, the RO's assignment of an effective date of March 17, 2008 for a TDIU is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(b)(2); Ross v. Peake, 21 Vet. App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU).

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In this case, there is no evidence indicating that the Veteran's tinnitus rendered him unemployable.  With regard to his service-connected spine disability, the SSA's decision shows that they determined he was disabled due to psychiatric symptoms (a primary diagnosis of an affective disorder); there was no secondary diagnosis.  Associated reports from the Spine Institute of Arizona (SIA), dated between 2006 and 2007, show that the Veteran was repeatedly shown to have 5/5 strength in all extremities, with intact sensation.  See also December 2006 VA examination report (same) (with findings of "none" to "moderate" effects on daily activities).  A December 2006 SIA report shows that the examiner stated that the Veteran could work, albeit with some restriction (i.e., "not getting jostled around").  The Board therefore finds that there is no basis to refer this case for referral for consideration of an extraschedular rating prior to March 17, 2008.  38 C.F.R. § 4.16(b).

As a final matter, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004.


ORDER

An effective date prior to March 17, 2008, for an award of service connection for a mood disorder is denied.

 An effective date prior to March 17, 2008 for TDIU is denied.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


